Citation Nr: 0806373	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-08 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for nerve damage, left hand, residual of hand 
surgery.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. The veteran's nerve damage, left hand, was not the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.

3. To the extent the veteran's nerve damage, left hand was a 
result of the VA surgical procedure on his left hand, it was 
a reasonably foreseeable event.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for nerve damage, left hand is not 
established.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in December 2004, 
prior to the initial unfavorable AOJ decision issued in 
February 2005.
 
Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151, the Board observes 
that the VCAA notice issued in December 2004 informed the 
veteran of the type of evidence necessary to establish a 
claim under § 1151, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration and requested that he send any 
evidence in his possession to VA.  Thus, all notice 
requirements under VCAA have been met with regard to the 
veteran's claim.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's VA medical records and 
a January 2005 VA examination report were reviewed by both 
the RO and the Board in connection with adjudication of his 
claim.  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claim. 

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Analysis

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), for all claims filed on or after October 1, 
1997, to require not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable. VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 
(1998).  With regard to the former element, it must be shown 
that VA's care, treatment, or examination caused the 
veteran's additional disability and VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that VA furnished such care, treatment, or 
examination without the veteran's informed consent.  38 
C.F.R. § 3.361(c), (d) (2007).

To determine whether the veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped. VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b) (2007).

Just prior to the veteran's application for compensation, VA 
amended the regulations governing claims under 38 U.S.C. § 
1151 set out above, effective September 2, 2004. 69 Fed. Reg. 
46,426 (Aug. 3, 2004) (codified at 38 C.F.R. §§ 3.154, 3.358, 
3.361, 3.362, 3.363 (2007)).  It appears that the December 
2004 letter and January 2006 statement of the case informed 
the veteran of the elements necessary to prove a claim for 
benefits under 38 U.S.C.A. § 1151, as reflected above.  These 
documents specifically advised the veteran that, not only 
must he demonstrate an additional disability, but that the 
disability must be the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing treatment or must be 
the result of an event not reasonably foreseeable.  Moreover, 
the veteran was provided with 38 C.F.R. § 3.361 as amended in 
the January 2006 statement of the case.  Thus, he is not 
prejudiced in the disposition of his claim herein.  Bernard 
at 392-94.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran contends that he sustained nerve damage to his 
left hand as a result of surgery on his left hand performed 
at a VA hospital.  Therefore, he argues that 
he is entitled to compensation under 38 U.S.C.A. § 1151. 

The Board observes that there is no medical evidence that 
reflects a nerve injury to the veteran's left hand prior to 
the January 2004 surgery performed at VA.  In January 2004, 
the veteran underwent a surgical procedure to relieve left 
ring finger Dupuytren's contracture.  The operation report 
indicates that during the procedure, the neurovascular bundle 
on the ulnar aspect of the ring finger deviated medially and 
volarly as it was surrounded by a spiral cord.  The cord was 
reported to have been dissected, carefully preserving the 
neurovascular bundle.  The Board observes that the veteran's 
informed consent for this surgical procedure is of record.  

Thereafter, in June 2004, he received treatment for decreased 
sensation, stiffness, and cold intolerance along the ulnar 
border.  The diagnosis was a neuropractic injury to the 
nerve.  Treatment continued in September 2004, at which time, 
the neuropractic injury of ulnar digital nerve was described 
as persistent and ulnar neuropathy, cubital tunnel syndrome 
was considered probable.  However, nerve conduction studies 
in September 2004 revealed no evidence of left ulnar 
neuropathy at the elbow region.  Early carpal tunnel syndrome 
was diagnosed in December 2004, and deterioration of the 
ulnar digital nerve disorder was noted.  

At the January 2005 VA examination, the examiner stated that 
the veteran had a neuropractic injury to the ulnar nerve.  
Moreover, the examiner stated that the current symptoms of 
the nerve disorder are likely related to the Dupuytren's 
release.  The veteran has also submitted an opinion from Dr. 
C. M. who also opines that the veteran's symptoms may be 
related to the Dupuytren's disease, as the veteran had no 
symptoms in his fingers prior to the procedure.  Therefore, 
the Board finds that the veteran suffered an additional 
disability as a result of the surgical procedure on his left 
hand performed by VA.

However, the evidence must not only show additional 
disability, but also that the proximate cause of the 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the surgical treatment, or that 
the proximate cause of the additional disability was an event 
that was not reasonably foreseeable.  In the present case, 
the Board finds that the preponderance of the evidence is 
against a finding of causation under either of these 
criteria.  

In this regard, the Board notes that the VA examiner stated 
that nerve damage is not an unexpected complication from the 
sort of surgical procedure performed on the veteran's left 
hand, and noted that the neurovascular bundle was carefully 
preserved during the surgery.  Therefore, she concluded that 
the neuropractic injury of the ulnar nerve is a reasonably 
foreseeable event.  Additionally, the Board notes that
Dr. C. M. also states that the neurovascular bundle is 
obviously at risk during such a procedure, thereby also 
indicating that damage to the neurovascular bundle is a 
reasonably foreseeable event.  Further, the operation report 
shows that the neurovascular bundle was carefully preserved, 
and no evidence suggests that VA acted with carelessness, 
negligence, lack of proper skill, or error in judgment, or 
without the informed consent of the veteran.

The Board has considered the veteran's own statements with 
regard to his claim.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, there is no competent evidence that the 
veteran's neuropractic injury of the left ulnar nerve was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part, 
that the surgery was performed without his informed consent, 
or that, to the extent the injury was caused by the surgery 
performed by VA, it was not a reasonably foreseeable event.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151.  Consequently, that 
doctrine is not applicable in the instant appeal, and his 
claim must be denied.  38 U.S.C.A. § 5107.
ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for nerve damage, left hand, residual of hand 
surgery is denied.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


